Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/06/2021.  These drawings are accepted.

Allowable Subject Matter
Claim(s) 93-96, 126-129, 188-199 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach, in conjunction with other limitations in independent claim 93, a step for identifying, from said first subset, a second subset of 2D reference signal elements whose respective locations in the N x N output signal block are to be marked to generate a 2D signal encoding said plural-bit message string, said second subset being smaller than said first subset.  The prior art of record also does not teach, in conjunction with other limitations in independent claim 126, marking a first group of the extrema locations in the 2D code tiles corresponding to the one or more bits having the first binary value, while leaving unmarked a second group of extrema locations in the 2D code tile corresponding to the one or more bits having the second binary value, wherein the N-bit message is represented by marking less than N of said extrema.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887